DETAILED ACTION
This is an Office action based on application number 16/577,003 filed 20 September 2019, which claims priority to JP2018-179170 filed 25 September 2018. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
In view of the appeal brief filed on 28 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/Alicia Chevalier/           Supervisory Patent Examiner, Art Unit 1788        


                                                                                                                                                                                     
Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka et al. (WIPO International Publication No. WO 2016/013442 with citations taken from the provided machine translation) (Jozuka) in view of Mehta (US Patent No. 5,427,851) (Mehta) and Tanaka et al. (US Patent Application Publication No. US 2016/0017194 A1) (Tanaka).

Regarding instant claim 1, Jozuka discloses a pressure-sensitive adhesive sheet for a portable electronic device, wherein the pressure-sensitive adhesive sheet has a shear adhesive force of 0.5 MPa or more (paragraph [0006]). It is noted that the shear adhesive force of Jozuka includes the shear bonding strength range of 1.8 MPa greater recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Jozuka further discloses that the pressure-sensitive adhesive sheet comprises a base polymer inclusive of a rubber-based polymer (paragraph [0047]).
	Jozuka does not explicitly disclose the pressure-sensitive adhesive layer formed from a natural rubber-based pressure-sensitive adhesive base polymer in which 20% by weight or more of all repeat units forming the base polymer is derived from an acrylic monomer. Jozuka, further, does not disclose that the pressure-sensitive adhesive layer includes biomass-derived carbons accounting for 50% or more of its total carbon content.
	However, Mehta discloses a pressure-sensitive adhesive comprising at least a graft copolymer of natural rubber and acrylic monomer (Title; col. 1, lines 63-66) that will not “block” when stacked or lose bond-forming ability with age (col. 2, lines 34-38), wherein “block” or “blocking” describes stacked adhesive sheets that stick to adjacent piles of stacked adhesive sheets during storage (col. 1, lines 32-35).  Mehta further discloses that the graft copolymer contains the acrylic monomer in a weight percent of 30 to 50% by weight (col. 2, lines 10-12).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings before him or her, to use at least the graft copolymer of natural rubber and acrylic monomer as the rubber-based base polymer in the pressure-sensitive sheet of Jozuka. The motivation for doing so would have been that such a copolymer has reduced “blocking” and avoids losing bond-forming ability with age.
	Further, Tanaka discloses a double-sided pressure-sensitive adhesive tape for fixing an electronic device component comprising a pressure-sensitive adhesive of any type so long as it has a biomass degree of 50% or more (paragraph [0019] because a pressure-sensitive adhesive having such a high biomass is environmentally compatible or friendly to the global environment (paragraph [0020]). The biomass degree of Tanaka is construed to encompass the biomass-derived carbon amount recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Tanaka further discloses that the pressure-sensitive adhesive includes any various adhesives including acrylic pressure-sensitive adhesives and natural rubber (paragraph [0022]), wherein natural rubber is preferred because it is a plant-derived raw material and the use of it can increase the biomass degree (paragraph [0039]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the biomass degree when forming the pressure-sensitive adhesive of Jozuka in view of Mehta as described by Tanaka. The motivation for doing so would have been that a pressure-sensitive adhesive having such a high biomass is environmentally compatible or friendly to the global environment.
	While there is no disclosure in the prior art combination that the shear bonding strength is measured by the process recited in the claim, absent evidence of criticality regarding how the shear bonding strength is measured and given that the shear adhesive force of the prior art combination overlaps the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Mehta and Tanaka with Jozuka to obtain the invention as specified by the instant claim.

Regarding instant claim 2, Jozuka further discloses that the pressure-sensitive adhesive layer comprises a tackifier selected from unmodified rosins such as gum rosin,  wood rosin, and tall oil rosin (paragraphs [0083-0084]), which are necessarily tackifiers derived from plants.

Regarding instant claim 3, Jozuka further discloses that the pressure-sensitive adhesive contains a crosslinking agent (paragraph [0101]). Jozuka is silent with regard to a sulfur component necessary for the crosslinking agent to perform its intended use; therefore, the scope of Jozuka is construed to encompass those crosslinking agents that are sulfur-free.

Regarding instant claim 4, Jozuka further discloses that the pressure-sensitive adhesive composition may contain various conventionally known fillers, and that the amount of such fillers is not particularly limited, and an appropriate amount maybe be added based on the purpose of the addition and common general technical knowledge.
	It is noted that Jozuka does not explicitly disclose a specific amount of filler; however, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). See MPEP § 2144.05(II).

Regarding instant claim 5, Jozuka further discloses that the thickness of the pressure-sensitive adhesive layer is preferably 15 to 80 µm (paragraph [0106]).

Regarding instant claim 7, Jozuka further discloses that the pressure-sensitive adhesive sheet is a double-sided pressure-sensitive adhesive sheet (paragraph [0009]).

Regarding instant claim 8, Jozuka does not explicitly disclose the biomass content of the entire pressure-sensitive adhesive sheet.
	However, Tanaka discloses the double-sided pressure-sensitive adhesive sheet wherein the whole of the adhesive tape (including all components such as the pressure-sensitive adhesive layer, support, and release liner) has a biomass degree of 25% or more such that the whole of the resulting tape is environmentally compatible or friendly to the global environment (paragraph [0080]). The biomass degree of Tanaka is construed to encompass the biomass-derived carbon amount recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the pressure-sensitive adhesive sheet of Jozuka has the biomass content prescribed by Tanaka. The motivation for doing so would have been that such a construction is environmentally compatible or friendly to the global environment.

Regarding instant claim 9, the prior art combination is silent with regard to a halogen content necessary for the disclosed structures to perform their intended use. Therefore, the scope of the prior art is construed to encompass an embodiment that is free of halogens.

Regarding instant claim 10, Jozuka further discloses that the pressure-sensitive adhesive sheet is used for fixing parts of an electronic device (paragraph [0112]).

Regarding instant claim 11, Jozuka in view of Mehta and Tanaka is construed to encompass, within the scope of the combination, an embodiment wherein the entirety of the base polymer is a graft copolymer of natural rubber and acrylic monomer (i.e., the base polymer comprises 100% by weight of a modified natural rubber).

Regarding instant claims 12-13, the base graft copolymer of natural rubber and acrylic monomer is construed to be a modified natural rubber and an acrylate-modified natural rubber as required by the instant claims.

Regarding instant claims 15-16, Jozuka further discloses that the pressure-sensitive adhesive sheet is a base-less double-sided pressure-sensitive adhesive sheet consisting only of a pressure-sensitive adhesive layer (paragraph [0016]).

Regarding instant claim 17, Jozuka further discloses that a release liner protects at least one surface of the pressure-sensitive adhesive sheet (paragraph [0016]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jozuka in view of Tanaka as applied to claim 1 above, and further in view of Okada et al. (US Patent Application Publication No. US 2014/0213716 A1) (Okada).

Regarding instant claim 6, Jozuka in view of Tanaka discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive composition comprising at least a natural rubber polymer, as cited above. Jozuka further disclose that the adhesive strength of an adhesive composition is desirably high when used to fix members of an electronic device in order to avoid peeling (paragraph [0004]).
	Jozuka in view of Mehta and Tanaka does not explicitly disclose the specific peel strength of the pressure-sensitive adhesive composition.
	However, Okada discloses a double-faced PSA sheet used for fastening electric/electronic components (paragraph [0160]). Okada discloses that the PSA composition exhibits excellent adhesive properties (e.g., adhesive strength) (paragraph [0017]). Okada further discloses that the PSA composition comprises two or more species of rubbery polymers inclusive of natural rubbers (paragraph [0105]). Okada further discloses that the PSA sheet has a 180º peel strength of 10 N/20 mm or greater when measured by pressure-bonding the PSA sheet to a surface of a stainless steel plate (paragraph [0128]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the pressure-sensitive adhesive composition of Jozuka in view of Mehta and Tanaka such that it has a 180º peel strength of 10 N/20 mm as prescribed by Okada. The motivation for doing so would have been that natural rubber-based pressure-sensitive adhesives having such a peel strength exhibit excellent adhesive properties when used for fastening electric/electronic components.
	Therefore, it would have been obvious to combine Okada with Jozuka in view of Mehta and Tanaka to obtain the invention as specified by the instant claim.

Regarding instant claim 9, Jozuka in view of Mehta and Tanaka are silent with a necessary halogen-containing component; therefore, Jozuka in view of Mehta and Tanaka are construed to encompass, necessarily, an embodied pressure-sensitive adhesive sheet that is free from halogens.
	Alternatively, Jozuka in view of Mehta Tanaka does not explicitly disclose that the pressure-sensitive adhesive sheet is free of halogens.
	However, Okada discloses that, from the standpoint of preventing corrosion of metal, etc., a double-faced PSA sheet is preferably free of halogens; furthermore, the exclusion of halogens is preferable from the standpoint of reducing environmental stress since the generation of halogen-containing gas during incineration is suppressed (paragraph [0160]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the pressure-sensitive adhesive sheet of Jozuka in view of Mehta and Tanaka is halogen-free as prescribed by Okada. The motivation for doing so would have been to prevent corrosion and to reduce the environmental impact of the produced adhesive sheet.
	Therefore, it would have been obvious to combine Okada with Jozuka in view of Tanaka to obtain the invention as specified by the instant claims.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jozuka in view of Mehta and Tanaka as applied to claim 1 above, and further in view of Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) (Yatagai).

Regarding instant claim 14, Jozuka in view of Mehta and Tanaka discloses the pressure-sensitive adhesive sheet comprising a natural rubber-based pressure-sensitive adhesive as cited above. Further, Mehta discloses that the adhesive comprises a blend of unmodified natural rubber latex and the graft copolymer of natural latex and acrylic monomer (Mehta at col. 1, lines 63-68).
	Jozuka in view of Mehta and Tanaka does not explicitly disclose the relative amounts of the unmodified natural rubber latex and the graft copolymer.
	However, Yatagai discloses aqueous pressure-sensitive adhesives using rubber-based latex offer substantial benefits over solvent-type based rubber adhesives, specifically in terms of environmental protection, resource saving, and safety and health concerns (paragraph [0004]).
	Yatagai further discloses that pressure-sensitive adhesive compositions comprising a rubber-based latex and a tackifier resin emulsion, wherein examples of rubber-based latex are inclusive of natural rubber latex (paragraphs [0029-0030]). Yatagai further discloses that natural rubber latex comprises a mixture of an unmodified natural rubber latex and an acrylic modified natural rubber latex in view of increasing unwinding force to render binding workability favorable (paragraph [0032]).
	Yatagai further discloses that the proportion in weight ratio of unmodified natural rubber latex and acrylic modified natural latex is preferably in the range of 0:100 to 100:0 (paragraph [0032]), which is inclusive of the range recited by claim 14; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to combine an unmodified natural rubber latex with the graft copolymer of Jozuka in view of Mehta and Tanaka in the amount specified by Yatagai. The motivation for doing so would have been that such a mixture, in an aqueous form, offers substantial benefits inclusive of environmental protection, resource saving, and safety and health concerns. Furthermore, the specific combination of natural rubber latex and acrylic modified latex offers increased unwinding force to render binding workability favorable.
	Therefore, it would have been obvious to combine Yatagai with Jozuka in view of Mehta and Tanaka to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are withdrawn and replaced by new grounds of rejection. However, Applicant traverses the reliance prior art references that are used in the new grounds of rejection. Applicant’s traversal of these references are unpersuasive.
First, Applicant traverses the reliance on the Okada reference to reject the claimed subject matter of claims 6 and 9. Applicant argues that it is broad technical knowledge in the art that adhesive strengths (e.g., the claimed shear bonding strength and peel strength) are greatly dependent upon the pressure sensitive adhesive. Applicant contends the reliance on the Okada reference to teach the required 180º peel strength because the inseparable relationship between strengths and a pressure-sensitive adhesive would mean that the pressure sensitive adhesive Okada would have to replace that of Jozuka to obtain the desired peel strength. Applicant contends that such a replacement would result in a structure and composition that is different from the claimed invention. Further, Applicant contends that the Examiner’s position that it would have been obvious for one of ordinary skill in the art to select an embodiment encompassed by that of the prior art that is substantially identical to that of the claimed invention to arrive at the claimed peel strength is tantamount to improper hindsight.
	Applicant’s argument is unpersuasive. As discussed in the prior art rejection of record, the prior art references are all concerned with the use of rubber-based pressure sensitive adhesives inclusive of natural rubber-based adhesives. Further, Okada teaches that such rubber-based adhesives beneficially have a 180º peel strength of 10 N/20 mm or greater when measured by pressure-boding the PSA sheet to a surface of a stainless steel plate because such a property is desirable for use in fastening electric/electronic components. It is the Examiner’s position that it would have been within the ambit of one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the formulation of the pressure sensitive adhesive of the prior art combination to arrive at the beneficial peel strength taught by the Okada reference. Evidence that such an composition is attainable is shown because the prior art combination encompasses an embodiment that is substantially identical to that of the claims; therefore, such an encompassed embodiment must have the same properties inclusive of the claimed peel strength.
	In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, both the composition of the pressure sensitive adhesive and a desire to obtain a beneficial peel strength were known before the effective filing date of the claimed invention, and the optimization of the composition to arrive at the claimed composition (e.g., the selection of types and amounts of the individual components encompassed by the scope of the prior art) requires no more than routine experimentation within the ambit of one of ordinary skill in the art.

Applicant further traverses the reliance on Yatagai to reject the subject matter of claim 14. Yatagai is used to teach the relative amounts of unmodified natural rubber latex and acrylic-modified natural rubber combined to make an adhesive composition. Applicant, however, argues that all of the examples of Yatagai include a pressure-sensitive adhesive composition containing styrene-butadiene copolymer complex to achieve the desired properties. Further, Applicant argues that if the polymer mixture of Yatagai is used as the pressure-sensitive adhesive base polymer instead of Jozuka, the claimed property of the shear bonding strength would not be obtained. Finally, Applicant argues that Yatagai does not teach the claimed shear bonding strength, nor does Yatagai provide any motivation to obtain the claimed shear bonding strength.
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Applicant appears to argue against the use of the adhesive composition of Yatagai, alone, to obviate the composition of the claims. Instead, Yatagai is relied upon to disclose the relative amounts of unmodified natural rubber latex and acrylic-modified natural rubber used in combination to formulate a rubber-based pressure sensitive adhesive because such an amount optimizes unwinding force and workability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/02/2022